 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   Tom E. Wheeler (SBN 308789)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4   21550 Oxnard St., Suite 780
 5   Woodland Hills, CA 91367
     Phone: 866-598-5042
 6
     Fax: 866-633-0228
 7   tfriedman@ toddflaw.com
 8   abacon@ toddflaw.com
     mgeorge@toddflaw.com
 9   twheeler@toddflaw.com
10   Attorneys for Plaintiff

11                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA
12
                                              ) Case No.
13   TROY WILLIS, individually and on         )
14   behalf of all others similarly situated, ) CLASS ACTION
                                              )
15   Plaintiff,                               ) COMPLAINT FOR VIOLATIONS
16                                            ) OF:
            vs.                               )
17                                                 1.    NEGLIGENT VIOLATIONS
                                              )
                                                         OF THE TELEPHONE
18   EFINANCIAL, LLC, and DOES 1              )          CONSUMER PROTECTION
19   through 10, inclusive, and each of them, )          ACT [47 U.S.C. §227(b)]
                                              )    2.    WILLFUL VIOLATIONS
20                                                       OF THE TELEPHONE
     Defendant.                               )          CONSUMER PROTECTION
21                                            )          ACT [47 U.S.C. §227(b)]
                                              )    3.    NEGLIGENT VIOLATIONS
22                                                       OF THE TELEPHONE
                                              )          CONSUMER PROTECTION
23                                            )          ACT [47 U.S.C. §227(c)]
                                              )    4.    WILLFUL VIOLATIONS
24                                                       OF THE TELEPHONE
                                              )          CONSUMER PROTECTION
25                                            )          ACT [47 U.S.C. §227(c)]
26                                            )
                                              )
27                                            ) DEMAND FOR JURY TRIAL
28



                             CLASS ACTION COMPLAINT
                                         -1-
 1         Plaintiff TROY WILLIS (“Plaintiff”), individually and on behalf of all
 2   others similarly situated, alleges the following upon information and belief based
 3   upon personal knowledge:
 4                               NATURE OF THE CASE
 5         1.      Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of EFINANCIAL, LLC (“Defendant”),
 8   in negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s
 9   cellular telephone in violation of the Telephone Consumer Protection Act, 47.
10   U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the National
11   Do-Not-Call provisions, thereby invading Plaintiff’s privacy.
12                               JURISDICTION & VENUE
13         2.      Jurisdiction is proper under 28 U.S.C. § 1331 because this action
14   arises under a Federal Question, namely the Telephone Consumer Protection Act,
15   47 U.S.C. § 227, et seq..
16         3.      Venue is proper in the United States District Court for the Central
17   District of California pursuant to 28 U.S.C. § 1391(b) and because Defendant does
18   business within the State of California and Plaintiff resides within the County of
19   Stanislaus.
20                                       PARTIES
21         4.      Plaintiff, TROY WILLIS (“Plaintiff”), is a natural person residing in
22   Newman, California and is a “person” as defined by 47 U.S.C. § 153 (39).
23         5.      Defendant, EFINANCIAL, LLC (“Defendant”) is in the business of
24   selling and marketing insurance products, and is a “person” as defined by 47 U.S.C.
25   § 153 (39).
26         6.      The above named Defendant, and its subsidiaries and agents, are
27   collectively referred to as “Defendants.” The true names and capacities of the
28   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are


                                 CLASS ACTION COMPLAINT
                                             -2-
 1   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 2   names. Each of the Defendants designated herein as a DOE is legally responsible
 3   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 4   Complaint to reflect the true names and capacities of the DOE Defendants when
 5   such identities become known.
 6         7.     Plaintiff is informed and believes that at all relevant times, each and
 7   every Defendant was acting as an agent and/or employee of each of the other
 8   Defendants and was acting within the course and scope of said agency and/or
 9   employment with the full knowledge and consent of each of the other Defendants.
10   Plaintiff is informed and believes that each of the acts and/or omissions complained
11   of herein was made known to, and ratified by, each of the other Defendants.
12                              FACTUAL ALLEGATIONS
13         8.     Beginning in or around April 2018, Defendant contacted Plaintiff on
14   Plaintiff’s cellular telephone number ending in -2205, in an attempt to solicit
15   Plaintiff to purchase Defendant’s products.
16         9.     Defendant used an “automatic telephone dialing system” as defined
17   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
18         10.    Defendant contacted or attempted to contact Plaintiff from telephone
19   number (866) 912-4744 confirmed to be Defendant’s number.
20         11.    Defendant’s calls constituted calls that were not for emergency
21   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
22         12.    During all relevant times, Defendant did not possess Plaintiff’s “prior
23   express consent” to receive calls using an automatic telephone dialing system or an
24   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
25   227(b)(1)(A).
26         13.    Further, Plaintiff’s cellular telephone number ending in -2205 was
27   added to the National Do-Not-Call Registry on or about January 15, 2014.
28         14.    Defendant placed multiple calls soliciting its business to Plaintiff on


                                  CLASS ACTION COMPLAINT
                                               -3-
 1   his cellular telephone ending in -2205 in or around April 2018.
 2         15.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 3   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 4         16.    Plaintiff received numerous solicitation calls from Defendant within a
 5   12-month period.
 6         17.    Defendant continued to call Plaintiff in an attempt to solicit its
 7   services and in violation of the National Do-Not-Call provisions of the TCPA.
 8         18.    Upon information and belief, and based on Plaintiff’s experiences of
 9   being called by Defendant after being on the National Do-Not-Call list for several
10   years prior to Defendant’s initial call, and at all relevant times, Defendant failed to
11   establish and implement reasonable practices and procedures to effectively prevent
12   telephone solicitations in violation of the regulations prescribed under 47 U.S.C. §
13   227(c)(5).
14                                CLASS ALLEGATIONS
15         19.    Plaintiff brings this action individually and on behalf of all others
16   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
17   Classes”).
18         20.    The class concerning the ATDS claim for no prior express consent
19   (hereafter “The ATDS Class”) is defined as follows:
20
                  All persons within the United States who received any
21                solicitation/telemarketing   telephone   calls    from
22                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
23
                  system or an artificial or prerecorded voice and such
24                person had not previously consented to receiving such
25
                  calls within the four years prior to the filing of this
                  Complaint
26
27         21.    The class concerning the National Do-Not-Call violation (hereafter
28   “The DNC Class”) is defined as follows:


                                 CLASS ACTION COMPLAINT
                                               -4-
 1
                  All persons within the United States registered on the
 2                National Do-Not-Call Registry for at least 30 days, who
 3                had not granted Defendant prior express consent nor had
                  a prior established business relationship, who received
 4
                  more than one call made by or on behalf of Defendant
 5                that promoted Defendant’s products or services, within
 6
                  any twelve-month period, within four years prior to the
                  filing of the complaint.
 7
 8         22.    Plaintiff represents, and is a member of, The ATDS Class, consisting
 9   of all persons within the United States who received any collection telephone calls
10   from Defendant to said person’s cellular telephone made through the use of any
11   automatic telephone dialing system or an artificial or prerecorded voice and such
12   person had not previously not provided their cellular telephone number to
13   Defendant within the four years prior to the filing of this Complaint.
14         23.    Plaintiff represents, and is a member of, The DNC Class, consisting
15   of all persons within the United States registered on the National Do-Not-Call
16   Registry for at least 30 days, who had not granted Defendant prior express consent
17   nor had a prior established business relationship, who received more than one call
18   made by or on behalf of Defendant that promoted Defendant’s products or services,
19   within any twelve-month period, within four years prior to the filing of the
20   complaint.
21         24.    Defendant, its employees and agents are excluded from The Classes.
22   Plaintiff does not know the number of members in The Classes, but believes the
23   Classes members number in the thousands, if not more. Thus, this matter should
24   be certified as a Class Action to assist in the expeditious litigation of the matter.
25         25.    The Classes are so numerous that the individual joinder of all of its
26   members is impractical. While the exact number and identities of The Classes
27   members are unknown to Plaintiff at this time and can only be ascertained through
28   appropriate discovery, Plaintiff is informed and believes and thereon alleges that


                                 CLASS ACTION COMPLAINT
                                               -5-
 1   The Classes includes thousands of members. Plaintiff alleges that The Classes
 2   members may be ascertained by the records maintained by Defendant.
 3         26.    Plaintiff and members of The ATDS Class were harmed by the acts of
 4   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 5   and ATDS Class members via their cellular telephones thereby causing Plaintiff
 6   and ATDS Class members to incur certain charges or reduced telephone time for
 7   which Plaintiff and ATDS Class members had previously paid by having to retrieve
 8   or administer messages left by Defendant during those illegal calls, and invading
 9   the privacy of said Plaintiff and ATDS Class members.
10         27.    Common questions of fact and law exist as to all members of The
11   ATDS Class which predominate over any questions affecting only individual
12   members of The ATDS Class. These common legal and factual questions, which
13   do not vary between ATDS Class members, and which may be determined without
14   reference to the individual circumstances of any ATDS Class members, include,
15   but are not limited to, the following:
16                a.     Whether, within the four years prior to the filing of this
17                       Complaint, Defendant made any telemarketing/solicitation call
18                       (other than a call made for emergency purposes or made with
19                       the prior express consent of the called party) to a ATDS Class
20                       member using any automatic telephone dialing system or any
21                       artificial or prerecorded voice to any telephone number
22                       assigned to a cellular telephone service;
23                b.     Whether Plaintiff and the ATDS Class members were damaged
24                       thereby, and the extent of damages for such violation; and
25                c.     Whether Defendant should be enjoined from engaging in such
26                       conduct in the future.
27         28.    As a person that received numerous telemarketing/solicitation calls
28   from Defendant using an automatic telephone dialing system or an artificial or


                                 CLASS ACTION COMPLAINT
                                              -6-
 1   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 2   claims that are typical of The ATDS Class.
 3         29.    Plaintiff and members of The DNC Class were harmed by the acts of
 4   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 5   and DNC Class members via their telephones for solicitation purposes, thereby
 6   invading the privacy of said Plaintiff and the DNC Class members whose telephone
 7   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
 8   members were damaged thereby.
 9         30.    Common questions of fact and law exist as to all members of The
10   DNC Class which predominate over any questions affecting only individual
11   members of The DNC Class. These common legal and factual questions, which do
12   not vary between DNC Class members, and which may be determined without
13   reference to the individual circumstances of any DNC Class members, include, but
14   are not limited to, the following:
15                a.     Whether, within the four years prior to the filing of this
16                       Complaint, Defendant or its agents placed more than one
17                       solicitation call to the members of the DNC Class whose
18                       telephone numbers were on the National Do-Not-Call Registry
19                       and who had not granted prior express consent to Defendant and
20                       did not have an established business relationship with
21                       Defendant;
22                b.     Whether Defendant obtained prior express written consent to
23                       place solicitation calls to Plaintiff or the DNC Class members’
24                       telephones;
25                c.     Whether Plaintiff and the DNC Class member were damaged
26                       thereby, and the extent of damages for such violation; and
27                d.     Whether Defendant and its agents should be enjoined from
28                       engaging in such conduct in the future.


                                 CLASS ACTION COMPLAINT
                                             -7-
 1         31.    As a person that received numerous solicitation calls from Defendant
 2   within a 12-month period, who had not granted Defendant prior express consent
 3   and did not have an established business relationship with Defendant, Plaintiff is
 4   asserting claims that are typical of the DNC Class.
 5         32.    Plaintiff will fairly and adequately protect the interests of the members
 6   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
 7   class actions.
 8         33.    A class action is superior to other available methods of fair and
 9   efficient adjudication of this controversy, since individual litigation of the claims
10   of all Classes members is impracticable. Even if every Classes member could
11   afford individual litigation, the court system could not. It would be unduly
12   burdensome to the courts in which individual litigation of numerous issues would
13   proceed. Individualized litigation would also present the potential for varying,
14   inconsistent, or contradictory judgments and would magnify the delay and expense
15   to all parties and to the court system resulting from multiple trials of the same
16   complex factual issues. By contrast, the conduct of this action as a class action
17   presents fewer management difficulties, conserves the resources of the parties and
18   of the court system, and protects the rights of each Classes member.
19         34.    The prosecution of separate actions by individual Classes members
20   would create a risk of adjudications with respect to them that would, as a practical
21   matter, be dispositive of the interests of the other Classes members not parties to
22   such adjudications or that would substantially impair or impede the ability of such
23   non-party Class members to protect their interests.
24         35.    Defendant has acted or refused to act in respects generally applicable
25   to The Classes, thereby making appropriate final and injunctive relief with regard
26   to the members of the Classes as a whole.
27   ///
28   ///


                                CLASS ACTION COMPLAINT
                                              -8-
 1                             FIRST CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
 3                                   47 U.S.C. §227(b).
 4                             On Behalf of the ATDS Class
 5         36.    Plaintiff repeats and incorporates by reference into this cause of action
 6   the allegations set forth above at Paragraphs 1-36.
 7         37.    The foregoing acts and omissions of Defendant constitute numerous
 8   and multiple negligent violations of the TCPA, including but not limited to each
 9   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
10   47 U.S.C. § 227 (b)(1)(A).
11         38.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
12   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
13   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
14         39.    Plaintiff and the ATDS Class members are also entitled to and seek
15   injunctive relief prohibiting such conduct in the future.
16                           SECOND CAUSE OF ACTION
17    Knowing and/or Willful Violations of the Telephone Consumer Protection
18                                           Act
19                                   47 U.S.C. §227(b)
20                             On Behalf of the ATDS Class
21         40.    Plaintiff repeats and incorporates by reference into this cause of action
22   the allegations set forth above at Paragraphs 1-36.
23         41.    The foregoing acts and omissions of Defendant constitute numerous
24   and multiple knowing and/or willful violations of the TCPA, including but not
25   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
26   and in particular 47 U.S.C. § 227 (b)(1)(A).
27         42.    As a result of Defendant’s knowing and/or willful violations of 47
28   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of


                                  CLASS ACTION COMPLAINT
                                              -9-
 1   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 2   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 3         43.    Plaintiff and the Class members are also entitled to and seek injunctive
 4   relief prohibiting such conduct in the future.
 5                             THIRD CAUSE OF ACTION
 6          Negligent Violations of the Telephone Consumer Protection Act
 7                                   47 U.S.C. §227(c)
 8                              On Behalf of the DNC Class
 9         44.    Plaintiff repeats and incorporates by reference into this cause of action
10   the allegations set forth above at Paragraphs 1-36.
11         45.    The foregoing acts and omissions of Defendant constitute numerous
12   and multiple negligent violations of the TCPA, including but not limited to each
13   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
14   47 U.S.C. § 227 (c)(5).
15         46.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
16   Plaintiff and the DNC Class Members are entitled an award of $500.00 in statutory
17   damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
18         47.    Plaintiff and the DNC Class members are also entitled to and seek
19   injunctive relief prohibiting such conduct in the future.
20                             FOURTH CAUSE OF ACTION
21    Knowing and/or Willful Violations of the Telephone Consumer Protection
22                                           Act
23                                 47 U.S.C. §227 et seq.
24                              On Behalf of the DNC Class
25         48.    Plaintiff repeats and incorporates by reference into this cause of action
26   the allegations set forth above at Paragraphs 1-36.
27         49.    The foregoing acts and omissions of Defendant constitute numerous
28   and multiple knowing and/or willful violations of the TCPA, including but not


                                 CLASS ACTION COMPLAINT
                                             - 10 -
 1   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
 2   in particular 47 U.S.C. § 227 (c)(5).
 3         50.      As a result of Defendant’s knowing and/or willful violations of 47
 4   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
 5   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 6   § 227(c)(5).
 7         51.      Plaintiff and the DNC Class members are also entitled to and seek
 8   injunctive relief prohibiting such conduct in the future.
 9                                 PRAYER FOR RELIEF
10   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
11                              FIRST CAUSE OF ACTION
12          Negligent Violations of the Telephone Consumer Protection Act
13                                    47 U.S.C. §227(b)
14                As a result of Defendant’s negligent violations of 47 U.S.C.
15                  §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
16                  request $500 in statutory damages, for each and every violation,
17                  pursuant to 47 U.S.C. 227(b)(3)(B).
18                Any and all other relief that the Court deems just and proper.
19                            SECOND CAUSE OF ACTION
20    Knowing and/or Willful Violations of the Telephone Consumer Protection
21                                            Act
22                                    47 U.S.C. §227(b)
23                As a result of Defendant’s willful and/or knowing violations of 47
24                  U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
25                  entitled to and request treble damages, as provided by statute, up to
26                  $1,500, for each and every violation, pursuant to 47 U.S.C.
27                  §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
28                Any and all other relief that the Court deems just and proper.


                                  CLASS ACTION COMPLAINT
                                              - 11 -
 1                             THIRD CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
 3                                    47 U.S.C. §227(c)
 4                As a result of Defendant’s negligent violations of 47 U.S.C.
 5                §227(c)(5), Plaintiff and the DNC Class members are entitled to and
 6                request $500 in statutory damages, for each and every violation,
 7                pursuant to 47 U.S.C. 227(c)(5).
 8                Any and all other relief that the Court deems just and proper.
 9                           FOURTH CAUSE OF ACTION
10    Knowing and/or Willful Violations of the Telephone Consumer Protection
11                                            Act
12                                    47 U.S.C. §227(c)
13                As a result of Defendant’s willful and/or knowing violations of 47
14                U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
15                to and request treble damages, as provided by statute, up to $1,500,
16                for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
17                Any and all other relief that the Court deems just and proper.
18         52.    Pursuant to the Seventh Amendment to the Constitution of the United
19   States of America, Plaintiff is entitled to, and demands, a trial by jury.
20
21
22         Respectfully Submitted this 17th Day of December, 2018.
23                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
24
                                       By: /s/ Todd M. Friedman
25                                         Todd M. Friedman
26
                                           Law Offices of Todd M. Friedman
                                           Attorney for Plaintiff
27
28



                                 CLASS ACTION COMPLAINT
                                              - 12 -
